10

11

i

13

14

15

16

“17

18

19

20

2]

22

24

25

26

 

Case 4:20-cr-06002-SAB ECF No. 106 _ filed 04/20/20 PagelD.371 Page1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff, CR-4:20 - 6002 -SA#B
Defendant’s Assertion of

Fifth and Sixth Amendment
Rights

VS.

Selnay Savala )

Detendant.

eee Ne ee te te

 

I, the above-named defendant, hereby assert my rights under the Fifth and
Sixth Amendments of the United States Constitution, including but not limited to my
rights to remain silent and to have counsel present at any and all of my interactions with
the government or others acting on the government’s behalf. I do not wish to, and will
not, waive any of my constitutional rights except in the presence of counsel. Ido not
wish to have, nor do I consent to, any contact with any government official, including
but not limited to law enforcement agents, except through my counsel. I do not want the
government or others acting on the government’s behalf to question me, or to contact me
seeking a waiver of any rights, unless my counsel is present. The Government should so
instruct its agents,

DATED this 20 day of Apc \ 2010 .

Respectfully Submitted,
ead ts Sohn 0
ie h ny my a4 [20/20

ve Setvrniae Sanne oo *
DEFENDANT 0 A. shana c eAde|

Defendant’s Assertion of Fifth and Sixth Amendment Ri gehts

]
